UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6275


BRUCE WAYNE KOENIG,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND; MARYLAND DIVISION OF CORRECTION; J. MICHAEL
STOUFFER; ANNE MADDOX; JON GALLEY; BOBBY SHEARIN; KEITH K.
ARNOLD; LIEUTENANT HARBAUGH; LIEUTENANT PENNINGTON; CHRISTIAN
WEDLOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:13-cv-03082-JFM)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bruce Wayne Koenig appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint and related claims.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   Koenig v. Maryland, No. 1:13-cv-03082-JFM (D. Md. Feb. 19,

2015).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                      2